Por cuanto, uno de los errores que señala el apelante para pedir la revocación de la sentencia es que la corte erró al declarar sin lugar la moción de nonsmt que le presentara pidiéndole su absolu-ción por falta de prueba, habiendo el fiscal de esta corte convenido en que dicho error existe; y
Pok cuanto, examinada la transcripción de evidencia certificada como fiel por el taquígrafo y aprobada por el juez como contentiva de una relación completa de la evidencia practicada, se encuentra que a preguntas del fiscal el perito químico Gadea contestó que había examinado la muestra de leche marcada “Efp, número 3971” que resultó adulterada, mientras que el otro testigo del Pueblo, el inspector de sanidad Font Pacheco, declaró que la muestra que él tomó de la leche que ocupara al acusado la marcó “E.F.P. 3671”; y
Por Cuanto, con tales declaraciones que constituyen la única evi-dencia aportada por el Pueblo no se puede concluir que la leche ocu-pada al acusado estuviera adulterada;
Por tanto, se declara con lugar el recurso, se revoca la sentencia apelada que dictó la Corte de Distrito de Humacao el día 1 de no-viembre de 1937, y se absuelve al acusado.
El <Tuez Asociado Sr. Travieso no intervino.